Case 4:19-cr-00309-ALM-KPJ Document 96 Filed 05/06/20 Page 1 of 2 PageID #: 164


                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


 UNITED STATES OF AMERICA                        §
                                                 §
 V.                                              § CASE NUMBER 4:19-CR-309 ALM/KPJ
                                                 §
 ZACHARIAH LOGAN CARL (5)                        §

                                      PRETRIAL ORDER

      This case is set for Final Pretrial Conference on        July 10, 2020,         at 10:00 a.m.
 in Courtroom #208, Paul Brown United States Courthouse, 101 E. Pecan St., Sherman, Texas, at
 which time dates for Jury Selection and Trial will be determined.
                  13                                          July 10, 2020          44021


      The following deadlines shall apply in this case.

      June 5, 2020               Any motion to suppress evidence shall be filed with the court.


      June 19, 2020              Any motion for continuance shall be filed with the court. Any
                                 motion for continuance shall be filed with the court.

      June 30, 2020              Counsel for the Government shall deliver to counsel for
                                 Defendant(s) proposed jury instructions.


      June 19, 2020               Notification of a plea agreement shall be by email, hand delivery
       By 4:00 PM                or fax of a signed copy of the plea agreement and factual basis for
                                 the plea. Notification that the case will proceed to trial may be by
                                 email or telephone. After this deadline, no plea agreement will
                                 be honored by the court, and Defendant may not receive a
                                 points reduction for acceptance of responsibility.
Case 4:19-cr-00309-ALM-KPJ Document 96 Filed 05/06/20 Page 2 of 2 PageID #: 165


     July 3, 2020                 If the parties do not notify the Court of a plea agreement as
                                  provided above, defense counsel shall deliver to counsel for the
                                  Government any additional jury instructions desired by
                                  Defendant(s). If two or more Defendants are represented by
                                  separate counsel, their submission must be made jointly.

     July 3, 2020                 Counsel for Defendant(s) and counsel for the Government shall
                                  confer to determine which jury instructions can be agreed upon.

     July 3, 2020                 Parties shall file any motions in limine and any other pretrial
                                  motions.


     July 3, 2020                 Counsel for the Government and counsel for the Defendant(s) shall:



           A.       Jointly file agreed upon instructions;

           B.       Each file any proposed instructions that were not agreed upon, citing the
                    authority for each instruction. (Any party seeking to file proposed jury
                    instructions after the deadline may do so only with leave of Court.);

           C.       Each file any objections to the other’s proposed jury instructions. Objections
                    must be written, specific, cite authority, and include any alternate instructions
                    counsel deem more appropriate;

           D.       If counsel believes that a written response to a particular motion in limine is
                    needed, file it as soon as possible;

           E.       Each provide the court a list of witnesses, a list of exhibits anticipated to be
 .                  introduced during trial, and a copy of each marked exhibit. All exhibits to be
                    used for trial shall be pre-marked numerically and in succession. (Groups of
                    exhibits pertaining to the same subject matter, such as photos of same scene,
                    may, at counsel’s discretion be numbered and lettered, i.e., 2a, 2b, 2c, etc.)
                    Counsel shall provide the Court the original and two (2) copies of each list and
                    marked exhibit.

            So ORDERED and SIGNED this 6th day of May, 2020.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE

                                                 2
